Citation Nr: 1119523	
Decision Date: 05/20/11    Archive Date: 05/27/11

DOCKET NO.  08-17 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to a compensable disability rating for a fracture of the right fourth metacarpal.

2.  Entitlement to a compensable disability rating for a comminuted right mandibular body fracture.

3.  Entitlement to an initial compensable disability rating for headaches associated with a comminuted right mandibular body fracture.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1981 to June 1984.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which, inter alia, continued the Veteran's noncompensable rating for his service-connected fracture of the right fourth metacarpal, and continued his noncompensable rating for his service-connected comminuted right mandibular body fracture, in response to his September 29, 2004 claim for a higher rating.

This matter also comes before the Board from a March 2008 rating decision issued by the VA RO in New Orleans, Louisiana, which, inter alia, granted the Veteran's claim for service connection for headaches, and assigned a noncompensable disability rating effective September 29, 2004, the date of his claim.

In March 2007, the Veteran testified at a hearing before a Decision Review Officer (DRO); a copy of the transcript is associated with the record.

In March 2011, the Veteran testified at a hearing before the undersigned Veterans Law Judge sitting at the RO (Travel Board hearing).  A copy of the hearing transcript is in the record.

The Board finds that the issue of entitlement to an initial compensable disability rating for headaches associated with a comminuted right mandibular body fracture is properly on appeal because the Veteran conferred jurisdiction on the Board by filing a notice of disagreement (NOD) in May 2008 in response to the RO's March 2008 rating decision, which granted service connection for his headaches and assigned a noncompensable disability rating.  The Board is cognizant that the RO issued its statement of the case (SOC) on June 19, 2009, and that the Veteran's substantive appeal (VA Form 9) was date-stamped August 25, 2009.  Even with consideration of the regulation that the postmark date will be presumed to be five days prior to the date of receipt of the document by VA, excluding Saturdays, Sundays and legal holidays, the Veteran's substantive appeal was filed 2 days late.  38 C.F.R. §§ 20.302(b), 20.305.  Notwithstanding the above, where jurisdiction has been conferred by a NOD, the Board retains the discretion and authority to waive the filing of a timely substantive appeal.  Ortiz v. Shinseki, 23 Vet. App. 353 (2010);   Percy v. Shinseki, 23 Vet. App. 37 (2009).  The Board finds that such a waiver is appropriate in this case because the Veteran's claim for a compensable disability rating for a comminuted right mandibular body fracture is on appeal; he was granted service connection for his headaches as associated with his comminuted right mandibular body fracture; and he testified before the Board in March 2011 that when his head hurts when his jaw bothers him, but he is unable to discern the link between them.  Id. at pp. 8, 13.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Additional development is needed prior to further consideration of the Veteran's claims for entitlement to a compensable disability rating for a fracture of the right fourth metacarpal; entitlement to a compensable disability rating for a comminuted right mandibular body fracture; and entitlement to an initial compensable disability rating for headaches associated with a comminuted right mandibular body fracture.  VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(c)(4) (2008); Duenas v. Principi, 18 Vet. App. 512 (2004); Robinette v. Brown, 8 Vet. App. 69 (1995).

Fracture of the Right Fourth Metacarpal

The Board notes that the Veteran's most recent VA examination for his service-connected fracture of the right fourth metacarpal was provided in September 2007.  In light of the more than three years and seven months since the Veteran's last VA examination, he should be scheduled for a new VA examination to ascertain the degree of disability currently associated therewith.  Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (determining that the Board should have ordered a contemporaneous examination of the Veteran because a 23-month-old examination was too remote in time to adequately support the decision in an appeal for an increased rating); Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal the current state of claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the last examination); see also Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (the passage of time alone, without an allegation of worsening, does not warrant a new examination).  The Veteran alleged at his March 2011 Board hearing that his right fourth metacarpal symptoms have gotten worse.  Id. at p. 3.

Therefore, on remand, the AOJ should schedule the Veteran for an orthopedic examination, by an appropriate specialist, to determine the nature, extent and severity of his service-connected fracture of the right fourth metacarpal.

If there is evidence of any objective neurological abnormality associated with the Veteran's service-connected fracture of the right fourth metacarpal, the examiner should identify this abnormality (e.g., neuritis or neuralgia) and comment on its severity.

On remand, the AOJ is asked to obtain all of the medical records showing treatment for the Veteran's service-connected fracture of the right fourth metacarpal since January 2008, which are not already of record.

Comminuted Right Mandibular Body Fracture

The Board notes that the Veteran's most recent VA examination for his service-connected comminuted right mandibular body fracture was provided in October 2007.  In light of the more than three years and six months since the Veteran's last VA examination, he should be scheduled for a new VA examination to ascertain the degree of disability currently associated therewith.  Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Allday v. Brown, 7 Vet. App. 517, 526 (1995); see also Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  The Veteran alleged at his March 2011 Board hearing that his comminuted right mandibular body fracture symptoms have gotten worse, including due to pain and numbness.  Id. at pp. 7-9.

Therefore, on remand, the AOJ should schedule the Veteran for a dental examination, by an appropriate specialist, to determine the nature, extent and severity of his service-connected comminuted right mandibular body fracture.

The Veteran testified at his March 2011 Board hearing that he has a severed nerve in his face from where the bone came through it.  Id. at p. 7.  If there is evidence of any objective neurological abnormality associated with the Veteran's service-connected comminuted right mandibular body fracture, the examiner should identify this abnormality (e.g., neuritis or neuralgia) and comment on its severity.

On remand, the AOJ is asked to obtain all of the medical records showing treatment for the Veteran's service-connected comminuted right mandibular body fracture since January 2008, which are not already of record.

Headaches

A new examination of the Veteran's service-connected headaches is warranted because he has provided evidence and testimony that his symptoms exceed those associated with a noncompensable rating.  In his May 2008 NOD, the Veteran asserted that he experiences headaches regularly, and that they are worse and more frequent when he is exposed to sunlight or other bright lights.  Furthermore, at his March 2011 Board hearing, the Veteran testified that his headaches prevent him from focusing on his daily activities and work, and may be associated with his jaw pain.  Id. at pp. 8, 13.  The Board notes that the Veteran was most recently provided with an examination of his headaches in September 2007.

Therefore, on remand, the AOJ should schedule the Veteran for a neurological examination, by an appropriate specialist, to determine the nature, extent and severity of his service-connected headaches.

On remand, the AOJ is asked to obtain all of the medical records showing treatment for the Veteran's service-connected headaches since January 2008, which are not already of record.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all health care providers that have treated or evaluated him for his service-connected fracture of the right fourth metacarpal, comminuted right mandibular body fracture, and headaches since January 2008, and attempt to obtain records from each health care provider that he identifies who might have available records, if not already in the claims file.  If records are unavailable and future attempts to retrieve the records would be futile, notations to that effect should be made in the claims folder.

2.  After completion of the above, schedule the Veteran for an orthopedic examination, by an appropriate specialist, to determine the nature, extent and severity of his service-connected fracture of the right fourth metacarpal.  The rationale for any opinions and all clinical findings should be given in detail.  If it is not possible to provide an opinion without resulting to mere speculation, the examiner should state the reason(s) why.  All indicated tests and studies should be undertaken.

The claims file should be made available to, and be reviewed by, the examiner in connection with the examination, and the examiner's report should so indicate.

The examiner should determine the range of motion of the Veteran's right fourth metacarpal.  The examiner should also determine whether there is ankylosis, and, if so, whether it is favorable or unfavorable.

The examiner should specify any limitation of motion of other digits or interference with the overall function of the hand that results from the Veteran's service-connected fracture of the right fourth metacarpal.

If there is evidence of any objective neurological abnormality associated with the Veteran's service-connected fracture of the right fourth metacarpal, the examiner should identify this abnormality (e.g., neuritis or neuralgia) and comment on its severity.  

The examiner should also include a statement as to the effect of the Veteran's fracture of the right fourth metacarpal on his occupational functioning and daily activities.

3.  After completion of 1., above, schedule the Veteran for a dental examination, by an appropriate specialist, to determine the nature, extent and severity of his service-connected comminuted right mandibular body fracture.  All indicated tests and studies should be undertaken.  The rationale for any opinions and all clinical findings should be given in detail.  If it is not possible to provide an opinion without resulting to mere speculation, the examiner should state the reason(s) why.

The claims file should be made available to, and be reviewed by, the examiner in connection with the examination, and the examiner's report should so indicate.

The examiner should determine whether there is any loss of mandible, and, if so, whether it is complete, approximately one half, or less.  If there is loss which is approximately one half, the examiner should determine whether the loss of mandible involves temporomandibular articulation.

The examiner should determine whether there is nonunion of the mandible.  If so, the examiner should determine whether it is best characterized as severe or moderate, based on its degree of motion and relative loss of masticatory function.

The examiner should determine whether there is malunion of the mandible.  If so, the examiner should determine whether it is best characterized as severe displacement, moderate displacement, or slight displacement, based on its degree of motion and relative loss of masticatory function.

The examiner should determine the range of motion of temporomandibular articulation, both in terms of (1) inter-incisal range and (2) range of lateral excursion, expressed in millimeters.

The examiner should also include a statement as to the effect of the Veteran's comminuted right mandibular body fracture on his occupational functioning and daily activities.

4.  After completion of 1., above, schedule the Veteran for a neurological examination, by an appropriate specialist, to determine the nature, extent and severity of his service-connected headaches.  All indicated tests and studies should be undertaken.  The rationale for any opinions and all clinical findings should be given in detail.  If it is not possible to provide an opinion without resulting to mere speculation, the examiner should state the reason(s) why.

The claims file should be made available to, and be reviewed by, the examiner in connection with the examination, and the examiner's report should so indicate.

The examiner should determine whether the Veteran's headaches are, or are most closely analogous in severity to, (1) migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability, (2) migraines with characteristic prostrating attacks occurring on an average once a month over the last several months, (3) migraines with characteristic prostrating attacks averaging one in 2 months over the last several months, or (4) migraines with less frequent attacks.

The examiner should also include a statement as to the effect of the Veteran's headaches on his occupational functioning and daily activities.

5.  After completion of the above, the AOJ should readjudicate the claims for entitlement to a compensable disability rating for a fracture of the right fourth metacarpal, a compensable disability rating for a comminuted right mandibular body fracture, and an initial compensable disability rating for headaches.  If any determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case and afforded an opportunity to respond before the case is returned to the Board for further review.

No action by the Veteran is required until he receives further notice; however, the Veteran is advised that failure to cooperate by reporting for examination without good cause may have adverse consequences on his claims.  38 C.F.R. § 3.655 (2010).

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


